Citation Nr: 0213242	
Decision Date: 09/04/02    Archive Date: 10/03/02

DOCKET NO.  96-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.  Entitlement to an increased rating for residuals of 
osteomyelitis of the right femur, currently rated 20 percent 
disabling.  

2.  Entitlement to an increased rating for chronic low back 
strain, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from November 1973 to 
October 1975 and from September 1978 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 20 percent 
for residuals of osteomyelitis of the right femur; denied a 
rating in excess of 20 percent for chronic low back strain; 
and found that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
right shoulder disability.  

In a January 1998 decision, the Board found that new and 
material evidence had been submitted to reopen the claim for 
service connection for a right shoulder disability, and 
remanded the case to the RO for further development on all 
three issues.  In a January 1999 rating decision, the RO 
granted service connection for internal derangement of the 
right shoulder, and assigned a 30 percent rating effective 
August 29, 1995.  The claims for increased ratings remained 
denied.  There is no indication in the record that the 
veteran disagreed with the rating assigned for his right 
shoulder disability.  Therefore, that issue is considered 
resolved and is no longer before the Board.  The remaining 
two issues have now been returned to the Board for appellate 
review.  

In the January 1999 rating decision, the RO proposed to 
decreased the veteran's rating for bipolar disorder from 100 
percent to 0 percent.  In a July 1999 rating decision, the RO 
decreased the rating for bipolar disorder from 100 percent to 
70 percent, effective October 1, 1999.  The veteran filed a 
notice of disagreement with this determination and requested 
a hearing.  The RO provided the veteran with a statement of 
the case in March 2000.  At the hearing at the RO in April 
2000, the hearing officer informed the veteran that he had 
until September 2, 2002 to submit a substantive appeal on 
this issue if he wished it to be considered by the Board.  A 
review of the file did not reveal a substantive appeal 
pertaining to this issue.  Consequently, it is not before the 
Board.  

In a March 2000 rating decision, the RO granted a temporary 
total rating based on a period of hospitalization over 21 
days from January 20, 2000 to March 1, 2000.  In a September 
2000 rating decision, the RO granted the veteran's claim for 
a total disability rating based on individual unemployability 
due to service-connected disabilities, effective April 25, 
2000.  Basic eligibility to Dependents' Educational 
Assistance was established from that date as well.  

In a January 2002 rating decision, the RO denied entitlement 
to a temporary total rating based on a period of 
hospitalization over 21 days.  The veteran has not filed a 
notice of disagreement with this determination and the issue 
is not in appellate status.  It will not be addressed 
further.   


REMAND

In his December 1995 substantive appeal, the veteran 
requested a hearing before the Board.  The hearing was 
scheduled in January 1996; however, upon the veteran's 
request it was rescheduled for August 1997.  He did not 
appear for the hearing, and according to a report of contact 
dated in July 1997, notification correspondence pertaining to 
the scheduled August 1997 hearing was returned marked "moved 
left no address - unable to forward[.]"  Numerous attempts 
to telephone the veteran at multiple telephone exchanges at 
that time were met without success.  His representative could 
not provide an alternate address.  In a March 1998 report of 
contact, the veteran confirmed his new address and phone 
number.  There is no indication that he was contacted at his 
new address regarding a hearing before the Board by the RO.  
Therefore, the appeal is necessarily remanded to the RO to 
afford due process.  38 C.F.R. § 20.704 (2001).

To ensure that VA has met its duty to afford due process, the 
case is REMANDED to the RO for the following development:


The RO should schedule the veteran for a 
hearing before the Board at the RO.  


The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




